DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 26 August 2021 and not repeated herein is overcome and hereby withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 22 November 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,933,615 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
Regarding the term “poly(caproamide/dodecanamide)” as it is used in the claims the Examiner notes that Applicant’s specification uses the term(s) “poly(caproamide/dodecanamide) copolymer” and/or “polyamide 6/12” when describing a polyamide consisting of more caproamide derived repeat units than dodecanamide derived repeat units (see paragraphs 0023, 0025 of Applicant’s specification as filed) and the term(s) “poly(dodecanamide/caproamide” and/or “polyamide 12/6” when 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12-15, 17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bellet et al., US 2009/0297750 (“Bellet”)(previously cited).
Regarding claim 12, Bellet discloses a multilayer tube comprising an outer polyamide layer (1) adjacent to a tie layer (2) [abstract, 0042] which respectively read on the claimed layer (b) and layer (a).  The outer polyamide layer is formed from a inter alia, PA 11/10.T or PA 12/12.T which read on the claimed semi-aromatic polyamide composition (B). 
The tie layer is formed from a composition comprising from 1 to 50 wt% of an impact modifier and 50 to 99 wt% of at least a PA 6/12 component [abstract, 0042]. The impact modifier may be an ethylene/propylene rubber which has been functionalized with unsaturated carboxylic acid [0077]. The PA 6/12 component of the tie layer may advantageously be blend comprising a PA 6/12 rich in 6-units (i.e. PA 6/12) and a PA 6/12 rich in 12-units (i.e. PA 12/6) [0078]. The PA 6/12 may comprise from 50 to 90 wt% of 6-units and 10 to 50 wt% of 12-units while the PA 12/6 may comprise from 50 to 90 wt% of 12-units and 10 to 50 wt% of 6-units [0079-0080]. The PA 12/6 may be present in a weight ratio of from 30/70 to 70/30 relative to the amount of PA 6/12 [0081].  
The PA 12/6 reads on the claimed polyamide A1 while the PA 6/12 reads on the claimed polyamide A2.  The ethylene/propylene rubber which has been functionalized with unsaturated carboxylic acid impact modifier reads on the claimed elastomer polymer A3.
While Bellet does not explicitly disclose the solubility parameters (SP) of the PA 6/12 and PA 12/6 in the tie layer composition, it is noted that Applicant’s specification discloses that the SP of a PA 6/12 can be calculated from the molar ratio of 6-units and 12-units (see paragraph 0025 of Applicant’s specification as filed). Using the calculation method disclosed by Applicant, the Examiner calculates that when the amount of 12-units in the PA 12/6 is greater than about 72wt% and the amount of 6-units in the PA 6/12 is greater than about 72 wt%, the SP ratio is greater than 1.82.  As such, in view of the range of amounts of 6- and 12-units in the disclosed PA 6/12 and PA 12/6 present in 
Regarding claims 13-15 and 24, the PA 12/6 of the tie layer taught by Bellet reads on the claimed copolymer formed from a plurality of monomers recited in claim 13.  Similarly, the PA 6/12 of the tie layer taught by Bellet reads on the claimed copolymer formed from a plurality of monomers recited in claims 14 and 15. The PA 6/12 of the tie layer also reads on the polyamide 6/12 recited in claim 24.
Regarding claim 17, Bellet teaches that the outer polyamide layer may comprise an elastomeric impact modifier [0071].
Regarding claim 21, Bellet teaches that the tube comprises a conductive inner layer (4) [0044-0045].
Regarding claim 22, Bellet teaches forming the tube by coextrusion [0131].
Regarding claim 23, Bellet teaches that the disclosed tube is a fuel tube [0004, 0049].

Claims 12-15, 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreiro et al., US 2009/0252979 (“Ferreiro”)(previously cited).
Regarding claim 12, Ferreiro discloses a multilayer tube comprising a tough layer adjacent to an adhesive layer [abstract, 0001, 0047, 0119-0123, 0133-0137, 0153-0164]. The tough layer is formed from a polyamide which preferably may be, inter alia, PA 12/10.T [00123-0124] which reads on the claimed semi-aromatic polyamide B1. It is noted that the diamine monomer component of PA 12/10.T consists of decanediamine which is a C10 diamine. The adhesive layer is formed from an adhesive composition inter alia, an anhydride grafted ethylene/propylene rubber [0086, 0093] which reads on the claimed elastomer component A3.  The range of amounts of each of the components in the adhesive layer reads on or encompasses, and therefore renders obvious, the range of amounts of components A1, A2, and A3 of the claimed aliphatic polyamide composition A (see MPEP 2144.05).
According to Applicant’s specification PA 6.12 has a solubility parameter of 24.1 and PA 6.6 has a solubility parameter of 26.9.  Thus, the absolute difference between the two solubility parameters is 2.8 which meets the claimed solubility parameter limitations.  
Regarding claims 13-15, the PA 6.12 of the adhesive layer reads on the polyamide 612 recited in claim 13. The PA 6.6 of the adhesive layer reads on the polyamide 6.6 recited in claims 14 and 15.
Regarding claim 18, Ferreiro discloses an embodiment in which the tough layer is disposed inside of the adhesive layer [0153-0164].
Regarding claims 19 and 20,
Regarding claim 22, the disclosed tube may be formed by coextrusion [0171].
Regarding claim 23, Ferreiro discloses that the tube is a fuel tube [0167].
	
Claims 12-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., WO 2015/033982 (“Nakamura”) in view of Martens et al., US 2010/0307626 (“Martens”)(both references previously cited). US 2016/0214343 is relied upon as an English language equivalent of WO 2015/033982 A1 for reference.
Regarding claims 12 and 23, Nakamura discloses a multilayer tube fuel comprising an aliphatic polyamide layer (a) which is adjacent to an inner semi-aromatic polyamide layer (b) which respectively read on the claimed layer (a) and layer (b) [abstract, 0033, 0037, 0038]. The aliphatic polyamide layer (a) is formed a polyamide composition (A) and the inner semi-aromatic polyamide layer (b) is formed from a semi-aromatic polyamide composition (B) [0017-0020]. The polyamide composition (A) comprises an 70 to 95 wt% of aliphatic polyamide component (A1) and 5 to 30 wt% of an carboxylic acid/acid anhydride functionalized elastomer component (A2) [abstract, 0018, 0085].  The polyamide component (A1) may be a mixture of polyamides consisting of 15 to 90 wt% of a polyamide component (A11) and 10 to 85 wt% of polyamide component (A12) [0024, 0071, 0073]. Polyamide component (A11) is preferably, inter alia, PA12 [0070].  Polyamide component (A12) is preferably, inter alia
The PA 12, PA 66, and maleic anhydride-modified ethylene-1-butene copolymer respectively read on claimed components A1, A2, and A3. The ranges of amounts of PA 12, PA 66, and maleic anhydride-modified ethylene-1-butene copolymer overlap or encompass, and therefore renders obvious the claimed range of amounts (see MPEP 2144.05).  Regarding the solubility parameter (SP) of the polyamides in the aliphatic polyamide layer, the Examiner notes that Applicant’s specification discloses that PA 12 has an SP of 22.5 and PA 66 has an SP of 26.9 (see paragraphs 0020 and 0021 of Applicant’s specification as filed).  As such, it is evident that the absolute SP difference between PA 12 and PA 6 meets the SP limitation recited in claim 12. Nakamura teaches that the semi-aromatic layer may be formed from PA 9T [0100, 0101].
Nakamura is silent regarding the semi-aromatic layer comprising a semi-aromatic polyamide comprising 50 mol% or more of a C10 aliphatic diamine.
Martens discloses a multilayer fuel tube comprising an inner layer which is formed from a semi-aromatic polyamide resin [abstract, 0002, 0011-0017].  Marten teaches that both PA 9T and PA 10T are suitable for forming the inner layer [0030, 0031, 0044, 0045, claim 10].  As such, Martens establishes that at the time the instant application was effectively filed, PA 9T and PA 10T were recognized in the art to be equivalent for forming the inner layer of multilayer fuel tubes and/or were both art recognized to be suitable for forming the inner layer of a multilayer fuel tubes.
Nakamura and Martens are both directed towards multilayer fuel tubes comprising an inner semi-aromatic polyamide layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the multilayer tube of Nakamura by forming the inner layer from PA 10T 
Regarding claims 13-15, the PA 12 in the composition of the aliphatic polyamide layer taught by Nakamura reads on the polyamide 12 recited in claim 13. The PA 66 in the composition of the aliphatic polyamide layer taught by Nakamura reads on the polyamide recited in claim 14 and 15.
Regarding claim 16, Nakamura specifically teaches the limitation recited n claim 16 [0025]. 
 Regarding claim 18, Nakamura teaches that the semi-aromatic layer (b) is arranged inside and adjacent to the aliphatic polyamide layer (a) [0032].
Regarding claims 19 and 20, Nakamura teaches that the tube may additionally comprise the claimed fluorine-containing polymer layer (c) [0123, 0124]. The fluorine-containing polymer layer (c) may be arranged inside of the layer (b) [0123].  
Regarding claim 21, Nakamura teaches that the innermost layer is electrically conductive [0195].
Regarding claim 22, Nakamura teaches that the disclosed tube is coextruded [0037, 0166].
Regarding claim 24, Nakamura also teaches that polyamide (A12) may be preferably be a copolyamide formed from PA 6 and PA 12 monomer units (i.e. PA 6/12) [0071] which reads on the claimed polyamide A2.  
Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. 
On page 12 of the remarks filed 19 November 2021 Applicant asserts that the tie layer (2) of Bellet only comprise 6/12 and therefore the tube disclosed by Bellet cannot read on the claimed tube.  However, as is set forth above in the interpretation of claim section, Applicant specification uses the term(s) “poly(caproamide/dodecanamide) copolymer” and/or “polyamide 6/12” when describing a polyamide consisting of more caproamide derived repeat units than dodecanamide derived repeat units (see paragraphs 0023, 0025 of Applicant’s specification as filed) and the term(s) “poly(dodecanamide/caproamide” and/or “polyamide 12/6”” when describing copolyamides consisting of more dodecanamide derived repeat units than caproamide derived repeat units (see paragraph 0018 of Applicant’s specification as filed).  The Examiner notes that it is common in the art of copolyamide chemistry to put the name of the repeat unit present in the highest amount first.  This assertion is supported by US 2008/0132636 to Ross et al. which discloses that the difference between polyamide 6/66 and polyamide 66/6 is the relative amounts of “66” and “6” repeat units with polyamide 66/6 comprising more “66” repeat units and polyamide 6/66 comprising more “6” repeat units.  
As such, from the guidance provided in Applicant’s specification and the general naming convention used in the polyamide resin arts, one of ordinary skill in the art would understand the phrase “(poly(caproamide/dodecanamide) copolymer (polyamide 6/12)” recited in claim 12 as meaning a copolyamide consisting of caproamide and 
On page 13 of the remarks Applicant asserts that since the adhesive composition of the tube disclosed by Ferreiro comprises three polyamides said tube cannot read on the claimed tube.  Applicant goes on to assert that polyamide B of the adhesive composition taught by Ferreiro must read on both claimed polyamide A1 and polyamide A2.  However, as an initial point, the scope of instantly pending claim 12 does not exclude the presence of an additional polyamide (i.e. Ferreiro’s polyamide B).  Additionally, there is no apparent reason legal, technical, or otherwise why the polyamide B of the adhesive composition taught by Ferreiro must be read on any polyamide component of the claimed tube.  Therefore, the Examiner maintains that the tube of Ferreiro reasonably renders obvious the instantly claimed tube.  For this reason Applicant’s argument is not found persuasive.
On pages 13-19 of the remarks Applicant asserts that the example(s) provided by Ferreiro do not teach the instantly claimed tube. However, MPEP 2123 establishes that A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments and that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. Thus, given that broader disclosure of prima facie obvious.  As such, Applicant’s arguments is not found persuasive. 
On pages 19-21 of the remarks Applicant asserts that Nakamura is directed towards using two kinds of the polyamide 12 having different terminal groups and therefore is not directed towards using a combination of polyamide having different ratios of the number of methylene groups to the number of amide groups as in the present application.  However, Applicant’s characterization of disclosure of Nakamura is unduly narrow and based only on specific disclosed examples.  Again it is noted that MPEP 2123 establishes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments and that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. The Examiner contends that as is described above in the instant Office action, the broader disclosure of Nakamura encompass embodiments which read on the claimed tube.  For this reason Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782